DocuSign Envelope ID: FBB917E9-33D2-47B2-A28F-F7C4A9E2E0B1




                Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
              1 MANNING LAW, APC
                20062 S.W. Birch St., Suite 200
              2 Newport Beach, CA 92660
                Office: (949) 200-8755
              3 Fax: (866) 843-8308
                DisabilityRights@manninglawoffice.com
              4
                Eve L. Hill (pro hac vice)
              5 Jessica P. Weber (pro hac vice)
                BROWN, GOLDSTEIN & LEVY, LLP
              6 120 East Baltimore Street, Suite 1700
                Baltimore, Maryland 21202
              7 Office: (410) 962-1030
                Facsimile: (410) 385-0869
              8 ehill@browngold.com
                jweber@browngold.com
              9
                Attorneys for Plaintiff
             10 Guillermo Robles
             11
             12
                                                 UNITED STATES DISTRICT COURT
             13
                             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
             14
             15
                   GUILLERMO ROBLES,                              Case No.. 2:16-cv-06599- JGB-E
             16
                                    Plaintiff,                    DECLARATION OF PLAINTIFF
             17
                           vs.                                    GUILLERMO ROBLES IN
             18                                                   SUPPORT OF OPPOSITION TO
                   DOMINO’S PIZZA LLC,                            DEFENDANT DOMINO’S PIZZA
             19
                                    Defendant.                    LLC’S MOTION TO COMPEL AND
             20                                                   REQUEST FOR SANCTIONS
             21
             22                                                   DATE: September 28, 2020
                                                                  TIME: 9:00 AM
             23
             24                                                   DISCOVERY MATTER

             25                                                   Magistrate Judge Charles F. Eick
             26
             27
                                                              1
             28
                                          DECLARATION OF GUILLERMO ROBLES IN
                                       SUPPORT OF OPPOSITION TO MOTION TO COMPEL
DocuSign Envelope ID: FBB917E9-33D2-47B2-A28F-F7C4A9E2E0B1




               1
               2
               3 I, Guillermo Robles, declare as follows:
               4           1.       I am over the age of eighteen years, and am the Plaintiff in this action. I
               5 have personal knowledge as to all matters set forth in this declaration, and could and
               6 would competently testify to them under oath if called as a witness.
               7           2.       Around July 18, 2015, I first visited the dominos.com website with my
               8 laptop computer.
               9           3.       Around July 25, 2016, I first visited the Dominos mobile application on
             10 my iPhone 6. I also revisited the dominos.com website again around this time on
             11 my laptop computer, and again in September, 2016.
             12            4.       I also visited the dominos.com website again on February 28, 2017, on
             13 my laptop computer, shortly before responding to interrogatories.
             14            5.       I also tried to use the mobile application on June 19, 2019, but could
             15 not even log into the app because of access barriers.
             16            6.       I cannot remember more exact dates of my visits to the dominos.com
             17 website and mobile application. I tried to find out by contacting the Microsoft and
             18 the Apple Accessibility Department to see if they could find out the dates through
             19 my browsing history.
             20            7.       Unfortunately, I learned my Internet Explorer and Safari browsers were
             21 set to automatically delete browsing history after 30 days and I was unable to locate
             22 the exact dates of my website visits in 2015 and 2016.
             23            8.       I do not have in my possession the iPhone 6 that I used in 2016. In
             24 December 2018, my iPhone 6 stopped working because the battery and antennae
             25 failed. Because my iPhone 6 had broken, I traded it in with my carrier, AT&T for
             26 an iPhone 8.
             27            9.       My iPhone 8 sustained water damage in February 2020 and I again
                                                                  2
             28
                                          DECLARATION OF GUILLERMO ROBLES IN
                                       SUPPORT OF OPPOSITION TO MOTION TO COMPEL
DocuSign Envelope ID: FBB917E9-33D2-47B2-A28F-F7C4A9E2E0B1




               1 traded it in with my carrier for a new iPhone 11, which is the phone I currently use.
               2           10.      I did not think that I needed to keep my broken iPhone 6 since this case
               3 is about accessibility of defendant’s mobile application and website and their
               4 coding, and not my device settings.
               5           11.      As a blind person, I want to advocate for accessibility for myself and
               6 my community, I am an active member of several organizations for the blind and
               7 visually impaired, and have participated in several projects that promote and
               8 fundraise for these organizations and accessibility for other persons who are blind
               9 and visually impaired.
             10            12.      I first joined the American Council of the Blind (“ACB”) via the
             11 California Council of the Blind (“CCB”) in 1994 after attending workshops aimed at
             12 high school students. I started by translating the council’s weekly newsletter from
             13 English to Spanish. As a young man at this time, I was looking into joining various
             14 chapters and affiliates for blind persons across California.
             15            13.      Both the ACB and the CCB have been an amazing support system as it
             16 relates to my educational and employment endeavors and in 2010, I started looking
             17 more deeply into getting involved with affiliates on the national level.
             18            14.      In 2012, I became involved with Blind Pride International, an affiliate
             19 within ACB geared toward the LGBTQ community. I was elected President of that
             20 affiliate on July 9, 2012.
             21            15.      Starting in September 20, 2014, I attended meetings with the Greater
             22 Los Angeles Chapter of the CCB. Later that year, I ran for secretary of this chapter
             23 and served a partial term.
             24            16.      In 2018, I ran again for my position of the Greater Los Angeles Chapter
             25 of the CCB, and have served as secretary for this chapter since then.
             26            17.      I have also served as co-chair of the Greater Los Angeles Chapter’s
             27 fundraising committee. As well as managing the Chapter’s written communication,
                                                                 3
             28
                                          DECLARATION OF GUILLERMO ROBLES IN
                                       SUPPORT OF OPPOSITION TO MOTION TO COMPEL
DocuSign Envelope ID: FBB917E9-33D2-47B2-A28F-F7C4A9E2E0B1




               1 I have also handled public relations throughout California and helped obtain
               2 sponsorship for our Chapter’s major Fall fundraiser.
               3           18.      In June of 2016, I was appointed to the CCB Scholarship Committee,
               4 which considers and interviews blind applicants for merit-based college
               5 scholarships. I have been an integral part of this committee by helping it become
               6 self-sufficient and by revamping the application process, from the intake of
               7 applications to the disbursement of funds. I have ensured that all of our processes
               8 are converted from hardcopy to electronic format.
               9           19.      In January of 2020, I was appointed as the chair of the CCB’s
             10 Membership Committee and I am currently involved in member retention and
             11 outreach efforts. Since many of our members are seniors, we are in the process of
             12 building a “next generation” group for blind persons aged 21-50.
             13            20.      On June 20, 2020, I was elected to one of 9 director positions on the
             14 CCB Board of directors. I am currently serving a two-year term.
             15            21.      I have closely followed my case against Dominos and have participated
             16 whenever requested by my attorneys.
             17            22.      I attended the oral argument of my case at the Pasadena branch of the
             18 Ninth Circuit Court of Appeals with a group of other visually impaired members of
             19 the CCB and National Federation of the Blind.
             20
             21            I declare under penalty of perjury under the laws of the State of California
             22 and the laws of the United States of America, that the foregoing is true and correct,
             23 and that this Declaration was executed on September 15, 2020, at Los Angeles,
             24 California.
             25
             26                                              By:
             27                                                        GUILLERMO ROBLES
                                                                   4
             28
                                          DECLARATION OF GUILLERMO ROBLES IN
                                       SUPPORT OF OPPOSITION TO MOTION TO COMPEL
